Citation Nr: 1309926	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for patellofemoral degenerative changes of the left knee. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1996 to January 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, awarded service connection for left knee patellofemoral degenerative changes and assigned an initial 10 percent evaluation effective June 19, 2008.  Jurisdiction over the claims file is currently held by the RO in Roanoke, Virginia. 

In January 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C.  A transcript of the hearing is associated with the Veteran's virtual claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an initial rating in excess of 10 percent is warranted for the service-connected left knee disability.  In October 2008, he underwent a left knee arthroscopy and a VA contract examination was conducted in December 2008.  The Veteran testified in January 2013 that his left knee disability had worsened since the 2008 surgery and examination.  He was forced to reduce his activity level due to left knee pain, weakness, and giving way, and could no longer participate in sports or other physical activities such as running.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As the Veteran has alleged worsening of his left knee and the most recent VA examination was performed more than four years ago, a new examination should be conducted to determine the current severity of the service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran left knee complaints since December 2008.  After securing the necessary release, the RO should obtain these records.

2.  After completion of the foregoing, afford the Veteran a VA orthopedic examination to determine the current severity of his service-connected left knee disability.  The claims file should be made available to and reviewed by the examiner.

a)  All indicated tests and studies should be performed, including range of motion studies in degrees.  

b)  The examiner should determine whether the knee disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees, if possible.

c)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  

A full rationale must be provided for all stated medical opinions.  

3.  Readjudicate the claim for an increased initial rating for patellofemoral degenerative changes of the left knee.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


